The opinion of the Court was delivered, by
Woodward, J.
The lien filed in this ease, beside describing the building with more particularity than is demanded by the Act of Assembly, contains a copy of the plaintiff’s account for materials, showing that they were charged to the contractor “for John Brown’s house.”
The plaintiff offered evidence in support of his lien, and it ought to have been received. Even if the materials had been charged to the contractor individually, it would have been competent to show that they were furnished on the credit of that particular building: Presbyterian Church v. Allison, 10 Barr 413. Obviously, then, an account, which, on its face, recognised the building to be charged, was competent.
It is not necessary that the account should contain the very words of the statute, “for or about the ereetion or construction of the building.” Any equivalent words are sufficient. “Bor John Brown’s house” is as good a designation as the more tautological phrase of the Legislature.
The judgment is reversed and a venire de novo awarded.